DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 6/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1-3 and 9-11.  All amendments have been fully considered.
Applicant’s amendments are sufficient to overcome the rejection under 35 U.S.C. 101 by precluding the interpretation of claims 1-3 as being software per se and being subject matter ineligible. The rejection under 35 U.S.C. 101 is hereby withdrawn.
Applicant’s amendments are also sufficient to change the interpretation of claims 1 and 9 under 35 U.S.C. 112(f). By providing sufficient structure to the claim limitations in question, the rejection under 35 U.S.C. 112(b) no longer applies.  The rejection under 35 U.S.C. 112(b) is hereby withdrawn.
Applicant’s amendments to the independent claims clarifies subject matter related to the beacon feature, which changes the scope of the claims sufficiently to require a new search. This Office Action withdraws the previous rejection under 35 U.S.C. 102 and introduces a new rejection under 35 U.S.C. 103, based upon a combination of prior art. A detailed mapping of the claim limitations to prior art is presented below.

Response to Arguments
Applicant presents arguments regarding claims 1-3 and 9-11. All arguments have been fully considered.
Applicant arguments with respect to the previous rejections under 35 U.S.C. 101 and 112(b) are addressed above. Examiner agrees that these amendments overcome these rejections.
Applicant argues that the introduction of additional limitations is sufficient to overcome the previous rejection under 35 U.S.C. 102.  Examiner agrees that based upon the added limitations, Examiner is unable to sustain a reasonable basis for the rejection under 35 U.S.C. 102 anticipation. Therefore, a new search was conducted and a new rejection is presented under 35 U.S.C. 103 based upon a combination of references detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (Japanese Patent Application JP2013045302 (A), See IDS filed 11/6/2020) in view of Abraham (U.S. Pat. App. Pub. 2007/0185980 A1).
Regarding claim 1, Nishikawa discloses: an electronic content management device, comprising: a non-transitory storage medium that stores (a) a content generated by imaging performed by a first terminal that is at least one of a plurality of terminals (the server receives content image data from the communication terminal device. Nishikawa para. 0038. The terminal is used as the content image data generator and communicates with other communication terminal devices. Nishikawa para. 0039.), (b) a time at which the imaging of the content was performed (the database at the server stores information regarding the time of capturing the image data and associates it with the image data. Nishikawa para. 0225.), and (c) a history indicating whether each of one or more terminals among the plurality of terminals excluding a second terminal received, during a period that includes the time at which the imaging was performed, a beacon signal transmitted from the second terminal by radio waves, the second terminal being at least one of the plurality of terminals (an inquiry signal is limited to the vicinity of the transmitting unit. Nishikawa para. 0044. The signal establishes a communication line with another communication terminal device existing in the vicinity of the imaging capturing device. Nishikawa paras. 0043-0044. The identification information of the other recognized communication terminal device is transmitted to the server device in association with the content data. Nishikawa para. 0044. The server uses this associated data to determine whether or not to provide content data based on identification information to users who were participating in the event with event attendees. Nishikawa paras. 0034 and 0045.); and a computation unit implemented in hardware that manages the content as a permissible content that is permitted to be presented by the plurality of terminals when determining, with reference to the storage, that each of the one or more terminals received the beacon signal during the period (the predetermined condition of distribution of the image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034. Distribution of image content is based upon established communication line with other communication terminal devices existing in the vicinity of the generating device based upon an inquiry signal and identification information of the other recognized communication terminals and associated with the content data. Nishikawa para. 0015.).  
Nishikawa does not disclose: wherein the beacon signal is a beacon signal defined in a communication standard for communication using radio waves between the second terminal and the one or more terminals.
However, Abraham does disclose: wherein the beacon signal is a beacon signal defined in a communication standard for communication using radio waves between the second terminal and the one or more terminals (adjusting policies using beacons, which can be active short distance transmissions including RFID, GPS, Bluetooth, and wireless network technology. Abraham paras. 0024-0025. These beacons operate on defined standard protocols such as 802.11. Abraham para. 0026.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the managing the sharing of content data recorded at an even based upon device location determination with the use of radio wave beacon signals defined by a communication standard based upon the teachings of Abraham.  The motivation being to change data handling policies based upon location and environment around a computing device or associated computing devices. Abraham para. 0010.
Regarding claim 9, Ono discloses: a content management system, comprising: a plurality of terminals (communication terminal device communicates with other communication terminal devices. Nishikawa para. 0039.); and a content management device that manages contents generated by the plurality of terminals, the content management device being connected to the plurality of terminals, wherein each of the plurality of terminals transmits and receives corresponding ones of the contents generated (the server uses associated data to determine whether or not to provide terminal generated content data based on identification information to other communication terminal devices. Nishikawa paras. 0034, 0039, and 0045.), and a beacon signal that utilizes radio waves (an inquiry signal is limited to the vicinity of the transmitting unit. Nishikawa para. 0044.), and the content management device includes: a non-transitory storage medium that stores (a) a content generated by a first terminal that is one of the plurality of terminals (the server receives content image data from the communication terminal device. Nishikawa para. 0038. The terminal is used as the content image data generator and communicates with other communication terminal devices. Nishikawa para. 0039.), (b) a time at which the content was generated (the database at the server stores information regarding the time of capturing the image data and associates it with the image data. Nishikawa para. 0225.), and (c) information indicating whether a terminal among the plurality of terminals excluding the first terminal succeeded or failed to receive, during a period that includes the time, the beacon signal transmitted from the first terminal among the plurality of terminals (an inquiry signal is limited to the vicinity of the transmitting unit. Nishikawa para. 0044. The signal establishes a communication line with another communication terminal device existing in the vicinity of the imaging capturing device. Nishikawa paras. 0043-0044. The identification information of the other recognized communication terminal device is transmitted to the server device in association with the content data. Nishikawa para. 0044. The server uses this associated data to determine whether or not to provide content data based on identification information to users who were participating in the event with event attendees. Nishikawa paras. 0034 and 0045.); and a computation unit implemented in hardware that permits the terminal to present the content generated by the first terminal, the terminal being a terminal that is different from the first terminal among the plurality of terminals and that succeeded in receiving the beacon signal transmitted from the first terminal during a time frame that includes the time at which the content was generated (the predetermined condition of distribution of the image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034. Distribution of image content is based upon established communication line with other communication terminal devices existing in the vicinity of the generating device based upon an inquiry signal and identification information of the other recognized communication terminals and associated with the content data. Nishikawa para. 0015.).  
Nishikawa does not disclose: wherein the beacon signal is a beacon signal defined in a communication standard for communication using radio waves between the second terminal and the one or more terminals.
However, Abraham does disclose: wherein the beacon signal is a beacon signal defined in a communication standard for communication using radio waves between the second terminal and the one or more terminals (adjusting policies using beacons, which can be active short distance transmissions including RFID, GPS, Bluetooth, and wireless network technology. Abraham paras. 0024-0025. These beacons operate on defined standard protocols such as 802.11. Abraham para. 0026.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the managing the sharing of content data recorded at an even based upon device location determination with the use of radio wave beacon signals defined by a communication standard based upon the teachings of Abraham.  The motivation being to change data handling policies based upon location and environment around a computing device or associated computing devices. Abraham para. 0010.
Regarding claim 10, Nishikawa in view of Abraham discloses the limitations of claim 9, wherein the computation unit further permits a second terminal to present the content generated by the first terminal (the other terminal can acquire the content data from the image generating terminal. Nishikawa para. 0039.), the second terminal being a terminal that transmitted a beacon that the first terminal succeeded in receiving during the time frame (the inquiry signal is transmitted by the other terminal device to be received by the generating terminal. Nishikawa para. 0039. The server determines, based upon the predetermined conditions whether the other terminal device is in the proper vicinity to distribute the image data. Nishikawa para. 0034.).  
Regarding claim 11, Nishikawa in view of Abraham discloses the limitations of claim 10, wherein the computation unit further permits a third terminal to present the content generated by the first terminal, the third terminal being a terminal that succeeded in one of beacon transmission and beacon reception performed with the second terminal during the time frame (the inquiry signal is transmitted by the other terminal device to be received by the generating terminal. Nishikawa para. 0039.  The predetermined condition of distribution of the image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034.).  
Regarding claim 12, Nishikawa discloses: a control method for use in a content management device, the control method comprising: identifying whether each of one or more terminals among a plurality of terminals received a beacon signal during a period with reference to a storage (a predetermined condition of distribution of image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034. Distribution of image content is based upon established communication line with other communication terminal devices existing in the vicinity of the generating device based upon an inquiry signal and identification information of the other recognized communication terminals and associated with the content data. Nishikawa para. 0015.) that stores (a) a content generated by imaging performed by a first terminal that is at least one of the plurality of terminals (the server receives content image data from the communication terminal device. Nishikawa para. 0038. The terminal is used as the content image data generator and communicates with other communication terminal devices. Nishikawa para. 0039.), (b) a time at which the imaging of the content was performed (the database at the server stores information regarding the time of capturing the image data and associates it with the image data. Nishikawa para. 0225.), and (c) a history indicating whether each of one or more terminals among the plurality of terminals excluding a second terminal received, during the period that includes the time at which the imaging was performed, the beacon signal transmitted from the second terminal by radio waves, the second terminal being at least one of the plurality of terminals (an inquiry signal is limited to the vicinity of the transmitting unit. Nishikawa para. 0044. The signal establishes a communication line with another communication terminal device existing in the vicinity of the imaging capturing device. Nishikawa paras. 0043-0044. The identification information of the other recognized communication terminal device is transmitted to the server device in association with the content data. Nishikawa para. 0044. The server uses this associated data to determine whether or not to provide content data based on identification information to users who were participating in the event with event attendees. Nishikawa paras. 0034 and 0045.); and managing the content as a permissible content that is permitted to be presented by the plurality of terminals when it is identified in the identifying that each of the one or more terminals received the beacon signal during the period (the predetermined condition of distribution of the image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034. Distribution of image content is based upon established communication line with other communication terminal devices existing in the vicinity of the generating device based upon an inquiry signal and identification information of the other recognized communication terminals and associated with the content data. Nishikawa para. 0015.).

Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (U.S. Pat. App. Pub. 2017/0068857 A1) and Stout (U.S. Pat. App. Pub. 2017/0300926 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493